ACCEPTED
                                                                                             01-14-01000-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        5/20/2015 6:05:41 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK


                               No. 01-14-01000-CV
                                                                            FILED IN
                                                                     1st COURT OF APPEALS
                                          In The                         HOUSTON, TEXAS
                                                                     5/20/2015 6:05:41 PM

                 COURT OF APPEALS                                    CHRISTOPHER A. PRINE
                                                                             Clerk


                              FIRST DISTRICT OF TEXAS
                                    Houston, Texas

                    TOBY PAUL COUCHMAN AND PRO-SURV,
                                                       Appellants,
                                            v.

                               ELIZABETH CARDONA,
                                                       Appellee.

                           On Appeal from Case No. 2014-29414
                    In the 189th District Court of Harris County, Texas
                       Honorable William R. Burke, Presiding Judge


     UNOPPOSED MOTION REQUESTING RESET OF TIME FOR ORAL ARGUMENT


TO THE HONORABLE FIRST COURT OF APPEALS:

            Appellants Toby Paul Couchman and Pro-Surv file this Unopposed Motion

Requesting Reset of Time for Oral Argument. The Court has scheduled Oral

Argument for Tuesday June 9, 2015 at 10:30 a.m. Appellants’ lead appellate

counsel, Andrew Johnson, has previously committed to making a CLE presentation

on June 9, 2015 at 12:00 p.m. (noon). In order to allow sufficient time following


2119935v1
05060.795
oral argument for Mr. Johnson to arrive at the CLE location, Appellants request

that oral argument be reset for 10:00 a.m. on June 9, 2015. Counsel for Appellee

Elizabeth Cardona is unopposed to this request.

      If resetting argument to 10:00 a.m. does not work with the Justices’

schedule, Appellants are also amenable to having oral argument reset for another

time or date.

                                       PRAYER

      For the foregoing reasons, Appellants Toby Paul Couchman and Pro-Surv

ask that the time for oral argument be reset for 10:00 a.m. on June 9, 2015, and for

any other relief in law or equity to which they are entitled.

                                 Respectfully submitted,



                                 By:     /s/ Andrew L. Johnson______
                                        Zandra E. Foley
                                        State Bar No. 24032085
                                        Andrew L. Johnson
                                        State Bar No. 24060025
                                        Kimberly R. Snagg
                                        State Bar No. 24075099
                                        One Riverway, Suite 1400
                                        Houston, Texas 77056
                                        T: (713) 403-8210 | F: (713) 403-8299
                                        Email: zfoley@thompsoncoe.com
                                        Email: ajohnson@thompsoncoe.com
                                        Email: ksnagg@thompsoncoe.com

                                    ATTORNEYS FOR APPELLANTS



                                         -2-
                        CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing document was
sent pursuant to the Rules on May 20, 2015, to the following:

Robert L. Collins
Audrey Guthrie
P O Box 7726
Houston, Texas 77270

Christopher D. Lewis
1721 West T.C. Jester Blvd.,
Houston, Texas 77008
Attorney for Plaintiffs

                                         
                                     /s/ Andrew L. Johnson
                                     ANDREW L. JOHNSON


                     CERTIFICATE OF CONFERENCE


     On May 20, 2015, I conferred with Mr. Christopher D. Lewis, counsel for
Appellee Elizabeth Cardona, who indicated Appellee is unopposed to resetting oral
argument to 10:00 a.m. on June 9, 2015.
                                         
                                      /s/ Andrew L. Johnson
                                      ANDREW L. JOHNSON




                                      -3-